Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
				(Corrected Notice of Allowability)
	This office action is being mailed to correct the dependency of claim 118. In light of the filing of the terminal disclaimer, claim amendments dated 2/11/2021 and the examiner’s amendments, the rejections of record are withdrawn. The withdrawn claims 113, 114, 116-117, 122-125 have been rejoined (See NOA dated 5/5/2021). Claims 106-108, 110, 112-127 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Paglia on 4/27/2021.
The application has been amended as follows: 
1. DELETE claims 109 and 111.
2. REWRITE claim 110 as:
The method of claim 106, further comprising administering to the patient a therapeutically effective amount of a DNA damaging agent, wherein the DNA damaging agent is selected from radiation, Cisplatin, Oxaliplatin, Carboplatin, Nedaplatin, 
	3. In claim 118, after ‘of claim’ DELETE “109” and INSERT “110” (to correct the dependency).

				REASONS FOR ALLOWANCE
	The instant claims are allowed for the reasons provided in the office action dated 5/5/2021. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.